

116 HR 1221 IH: Agriculture Research Integrity Act of 2019
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1221IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Ms. Pingree (for herself, Mr. Hoyer, Mr. Bishop of Georgia, Ms. DeLauro, Mr. Pocan, Ms. Lee of California, Ms. McCollum, Mr. Cuellar, Mr. McGovern, Ms. Fudge, Mr. Carbajal, Mr. Panetta, Ms. Kuster of New Hampshire, and Ms. Norton) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Department of Agriculture Reorganization Act of 1994 to reaffirm the authority of the Under Secretary of Agriculture for Research, Education, and Economics, and for other purposes. 
1.Short titleThis Act may be cited as Agriculture Research Integrity Act of 2019. 2.Reaffirming authority of the Under Secretary of Agriculture for Research, Education, and EconomicsSubtitle F of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971 et seq.) is amended by adding at the end the following:

253.Reaffirming authority of the Under Secretary
(a)In generalNotwithstanding the authority specified in Reorganization Plan No. 2 of 1953 (5 U.S.C. App.; 7 U.S.C. 2201 note) or any other provision of Federal law relating to the authority of the Secretary, including section 296— (1)the Agricultural Research Service, the Economic Research Service, the National Agricultural Statistics Service, and the National Institute for Food and Agriculture, and any successor agencies shall be within the research, education, and economics mission area of the Department;
(2)the authority to administer such agencies is vested in the Under Secretary for Research, Education, and Economics; and (3)such authority may not be vested in the head of another agency or office within the Department.
(b)LocationThe Secretary shall locate each agency referred to in subsection (a)(1) and the majority of the staff of each such agency within the National Capital Region to ensure maximum coordination and interaction with each other such agency, with the agencies delivering food and agricultural programs and services of the Department, and with other Federal Government science agencies (including science agencies of the Department).. 